Title: For Dunlap’s American Daily Advertiser, [20 October] 1792
From: Madison, James
To: 


Mr. Dunlap,
[20 October 1792]
The dispensation of the clerkship of foreign correspondence upon Mr. Freneau is the next circumstance, in the political conduct of Mr. Jefferson, which has given offence to the American. Upon this point the full force of his genius appears to have been collected, his passions roused, and his imagination to have displayed an unusual degree of brilliancy. The appointment of this gentleman to that station has been deemed an act of such enormity, that, like the original sin of our first parents, it could never be expiated. Deductions too, equally strange and wonderful, have been drawn from it. The imputation of a mere breach of duty in this respect, was a charge too mild and lenient for the supposed enormity of the crime. The humble sphere of the office, with any detriment which might possibly arise from an injudicious appointment in it, was a scale too limited for his capacious mind, and was accordingly immediately bounded over by our adventurous and salient author. In the fervor of his zeal, I presume, for the “public welfare,” it has been relied on, even as a proof of his hostility to the government itself. Happily however the tribunal to whom the appeal has been made, will be neither so fanciful nor indignant. Those malign and unfriendly passions, which prey on the mind of the writer, are entirely personal, and may be traced to personal motives. But it is not my desire at present, in pursuit of these doughty combatants, to make incursions into the enemy’s territory. Foreign conquest is not the object of this essay. Those idolators of monarchy, friends of the imperial cause, whether they defend it by questionable speculations,
   
   Catullus, whom I consider as the American, says, in effect, that the publication by Mr. John Adams, upon the subject of government, has been written so obscurely, that no person could tell whether he was an advocate for hereditary orders or not; of course, that it would bear either construction. I had concluded, from the perusal I once gave that voluminous and ponderous work that the equivocation, intended, had been covered with so thin a veil that no person would mistake his sentiments on that point. Indeed I have always understood, it was acknowledged by his more intimate friends, that its principal merit consisted in the candor with which he supported, at the risk of his popularity, that kind of government. It is with reluctance I mention this gentleman; I should not have done it had his friend not brought him forward.

 or more open and explicit avowals of their faith, may for a time rest in repose. A more humble purpose, a more domestic defence of the personal rights, the vindication of the well-earned fame of a virtuous citizen, against impertinent and malicious slanders, is the sole object of the present undertaking.
The propriety of every act, in public as well as private life, must be scanned by some known and fixed principles. If it stands the test of these the agent will, in proportion to its relative importance, merit well of his country; and on the contrary, if by this measure it should be found defective, he will in the degree be entitled to reprehension. These are in general so plain and obvious, and especially in relation to the duties of the several departments of our government, that when any act of a public servant shall be announced, if facts are likewise submitted, the unsophisticated common sense of every citizen may immediately arrange it in the scale to which it belongs.
The dispensation to office, tho’ among the most important, is likewise among the most simple of public duties. One solitary principle governs every case: “That the man appointed to an office shall be irreproachable in point of morality, and in other respects well qualified to discharge its duties with credit to himself and advantage to his country.” The most ordinary capacity may comprehend the principle, and know what should be done. Talents of the more elevated kind are only requisite to enable those trustees of this portion of the public confidence, in the range of faculties, judiciously to distinguish between men, and to select those best suited for the stations to which they shall be destined. To apply, in short, the most expedient means for the attainment of given ends. If appointments, from the highest to the lowest grade, will bear the test of enquiry by this criterion, those who confer them may rest contented: they have nothing to apprehend from the reproach of their own consciences, or the censure of the public.
To fill with propriety the humble station in question, but few qualifications appear to be necessary, and these to be comprized in the following particulars: “that he be a citizen of some one of these states, and acquainted with foreign languages.” That he should be a citizen, and if not a native, a resident for a term of sufficient duration to assure a superior attachment to this, over every other country, seems absolutely necessary; for whatever belongs to the department of state, in which affairs with foreign nations are transacted, may pass through his hands; and that he should possess a knowledge of foreign languages, must be equally so; for otherwise he would receive a compensation without being able to render any service for it.
Limited, however, as the scale of necessary qualification may be, yet candor must admit that it is difficult to find them united in the same person; for it is a fact which cannot be controverted, that there are but few Americans, in any rank or circumstances of life, who possess an extensive knowledge of foreign languages. A strict adherence, then, to the first requisite must, from necessity, diminish the required proficiency in the latter.
Another circumstance of material weight, must still contribute to reduce the sphere of selection, to a much narrower scale. The compensation of 250 dollars per annum, will invite no respectable character from a distant state, to abandon a lucrative profession, or the comfortable ease of private life. Nor will it induce, especially when the comparative grade of office is contemplated, any person to accept it, even in the city in which the Congress may chance to reside, to whose ordinary subsistence it would not yield a considerable aid. In short, it must be manifest, that there can be no choice in the appointment, and if a suitable person should be found, it must be rather the effect of accident, than warranted by circumstances.
For this office, I have been informed, Mr. Freneau presented the following well-authenticated claim.
   
   I have understood he was recommended by several of his fellow-collegiates: men of high reputation, and who were interested in his welfare.

 A native of one of the middle states, he had been liberally educated at Princeton. To an accurate knowledge and refined taste in the English language, he had added a similar acquirement of the French; the nation with whom we have the most intimate connexion, and whose language has become, in a great measure, throughout Europe, the general medium of political negociation. That through life his morals were without blemish, and his conduct in the course of the revolution, though variously occupied, that of a sound whig and a republican. Perhaps his sufferings, having been taken a prisoner in the late war, and confined for a considerable time in the ship Jersey, that noted receptacle for unfortunate American captives, may have excited some additional sympathy in his favour. Such, however, I have understood, were his pretensions and whether they were not sufficient to have recommended him to an higher station, the public will determine.
To what trait in his character, what defect in his qualifications, does the American object? To his occupation? and if so, to occupations generally, or to this in particular? The low rate, or grade of compensation, it has been already shewn, precluded the hope of obtaining a man out of business. And to that of the press in particular, what well-founded objection can be opposed? Is it less honorable, less beneficial to mankind than all others? and does the American come forward to traduce and lessen it in the estimation of the public? Vain and unworthy effort! For whilst its services shall be remembered in raising man from a low and degraded state of barbarism to the high improvement of his talents, in the perfection of the arts and sciences, which forms the proud boast of modern times, every attempt of this kind must be reprobated.
Whether he had already set up a press, or was about to do it (for the American may have it either way) it being the supplemental aid in support of his family, to enable him to undertake the duties of this clerkship, wherein does the difference consist? If in the former instance it would have been proper, why less so in the latter? Unless it can be shewn, that the effort to establish a press, should in all cases be discouraged, or discouraged when attempted by a man of his character—a whig and republican? Would it not be hard on men of merit in his line, and highly detrimental to the public, if the door of preferment should be shut against them, and the friendly countenance of the most respectable and virtuous of their countrymen, inhibited?

The conduct of the press itself, is, in every respect, a distinct thing, and for which Mr. Jefferson can be no way accountable. Like the professions of law or medicine, the emoluments belong to the proprietor; and for his agency therein, he alone is answerable. If an impartial vehicle of useful information, it will be respected; and if otherwise, it will fail; but in this, the Secretary can be no further interested, than any other republican. This, and every other press, in a free country, is or should be open to him and others to publish their sentiments in. To say that this was more so, would impute to it what others would deny, as reproachful to them. It would, in fact, derogate from the merit of the very impartial, and respectable channel, through which I now furnish these comments. That he has, however, in any instance availed himself of it, in the communication of his sentiments to the public, has not been shewn, and disproved, so far as he knew any thing about it, by the oath of the Printer.
The objection on the point of influence, if the characters in question were capable of it, appears to me so light and contemptible, in relation to this appointment, as scarcely to merit any farther notice. For the discharge of duties absolutely necessary, and well defined, the office was created by law, and a salary annexed to it. If the person appointed performs those duties, what other claim can the principal have on him? Is he not entitled, in such event, as well to the approbation of the head of the department, as to the legal compensation? Degraded, indeed, would the condition of a freeman be, if to the acceptance of an office of this kind, was enjoined, not only the performance of its public duties, but likewise a low subservience, in those domestic concerns, to the will of a superior, upon which his welfare, happiness and fame depended. Those circumstances which characterize an influence of this kind, bear a different aspect. It can exist only in those cases, where there is no intervening office, no stable ground, on which the independant mind may rest secure: in those cases where the employment itself is occasional, and the person to be employed, and the compensation for the service, discretionary. If such a case does exist, ’tis not my wish to make the application; for the sake of public decorum, of common decency, I could have wished there had been no foundation for the allusion.
The negociation, by which this worthy character is stated to have been brought into this subaltern office, has been described with great pomp and solemnity. A gentleman for whose public and private virtues—for whose talents and very eminent services to his country, and particularly for whose disinterested and republican patriotism, the good people of these states have long entertained the most exalted esteem, has been represented as the negociator; and for the purpose of subverting the government which he contributed so essentially to establish. Can the public mind, when these slanderous imputations are passed in review, withhold from their author, the contempt and abhorrence, which are deservedly his due?
